IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-60079
                           Summary Calendar



UNITED STATES OF AMERICA

                 Plaintiff - Appellee

     v.

ALVALINE BAGGETT

                 Defendant - Appellant

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                    USDC No. 3:00-CR-65-ALL-WN
                        - - - - - - - - - -
                          January 23, 2002
Before KING, Chief Judge, and HIGGINBOTHAM and JONES, Circuit
Judges.

PER CURIAM:*

     Alvaline Baggett appeals from her jury-verdict conviction

for conspiracy to commit extortion and theft or bribery

concerning programs receiving federal funds.      She argues that the

Government improperly failed to disclose a recorded interview

that she underwent and allegedly exculpatory evidence from a

Government informant.    This court reviews alleged discovery

errors for an abuse of discretion and alleged Brady1 errors de

novo.    See United States v. Freeman, 164 F.3d 243, 248 (5th Cir.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     1
         Brady v. Maryland, 373 U.S. 83 (1963).
                           No. 01-60079
                                -2-

1999); United States v. Doucette, 979 F.2d 1042, 1044-45 (5th

Cir. 1992).   Even if it is assumed that the Government had a duty

to disclose such information and failed to do so, Baggett has

failed to make a sufficient showing either that she was

prejudiced by the nondisclosure of the interview or that the

allegedly exculpatory evidence was material.   See Kyles v.

Whitley, 514 U.S. 419, 432-34 (1995); United States v.

Arcentales, 532 F.2d 1046, 1050 (5th Cir. 1976).   She has

therefore failed to show reversible error as to the disclosure

issues.

     She next argues that the district court violated her Sixth

Amendment right to compulsory process by denying her request for

a writ ad testificatum in order to obtain the in-court testimony

of a prison inmate.   Although the trial court has wide discretion

regarding matters arising under FED. R. CRIM. P. 17, whether the

trial court’s refusal violated her constitutional rights is a

question of law that is reviewed de novo.   See United States v.

Soape, 169 F.3d 257, 267 (5th Cir. 1999).   Baggett again fails to

make the requisite showing of prejudice.

     Baggett contends that the district court erred by admitting

transcripts of recorded telephone conversations between a

Government witness and herself.   This court reviews the district

court’s decision to admit such evidence only for abuse of

discretion.   See United States v. Thompson, 130 F.3d 676, 683

(5th Cir. 1997).   The transcripts at issue were stricken after

the witness’ authentication of them was determined to be faulty

but were readmitted by stipulation.   Baggett fails to show how
                            No. 01-60079
                                 -3-

the district court abused its discretion by admitting the

transcripts initially and fails to show how she was prejudiced by

their initial admission.

     Baggett also contends that the district court erred in

determining the amount of benefit received or to be received for

purposes of U.S.S.G. §§ 2C1.1(b)(2)(A) and 2F1.1(b)(1)(E).    The

district court’s determination of such amount is a factual

finding that is reviewable only for clear error.    See United

States v. Glinsey, 209 F.3d 386, 393 (5th Cir.), cert. denied,

531 U.S. 919 (2000).   Because the amounts relied upon by the

district court in calculating the total amount of benefit

received or to be received were supported by the record, Baggett

has failed to show that the district court’s finding was clearly

erroneous.

     Baggett challenges the district court’s denial of her motion

for a new trial and/or judgment of acquittal on the grounds that

the testimony of the Government’s witnesses was not credible and

that she lacked the requisite intent to extort or solicit money

because she was unable to perform the function for which the

money was received.    This court will not review the credibility

of the witnesses in the instant context.    See United States v.

Delgado, 256 F.3d 264, 273 (5th Cir. 2001); United States v.

Dula, 989 F.2d 772, 778 (5th Cir. 1993).   Furthermore, her

inability to perform the bargained-for function does not negate

the requisite intent element.    See United States v. Millet, 123

F.3d 268, 274 (5th Cir. 1997).

     Accordingly, the judgment of the district court is AFFIRMED.